20-11812-mg          Doc 26       Filed 11/04/20 Entered 11/04/20 13:53:26         Main Document
                                               Pg 1 of 6



KLESTADT WINTERS JURELLER                                      Hearing Date: November 30, 2020 at
 SOUTHARD & STEVENS, LLP                                       3:00 p.m. (EST)
200 West 41st Street, 17th Floor
New York, New York 10036                                       Response Deadline: November 23, 2020
Telephone: (212) 972-3000                                      at 5:00 p.m. (EST)
Facsimile: (212) 972-2245
Fred Stevens
Kathleen M. Aiello

Counsel to Yann Geron, Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
 In re                                                     :
                                                           :        Chapter 7
 EIGHT-115 ASSOCIATES, LLC,                                :
                                                           :        Case No. 20-11812 (MG)
                                    Debtor.                :
-----------------------------------------------------------x

      NOTICE OF HEARING ON CHAPTER 7 TRUSTEE’S MOTION FOR ENTRY
      OF ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 502, 506 AND
        507 AND FED. R. BANKR. P. 4001(a)(1) AND (d), AND 9019, APPROVING
      STIPULATION BY AND BETWEEN YANN GERON, CHAPTER 7 TRUSTEE,
     AND SECURED LENDER HARLEM MULTIFAMILY LLC: (I) FIXING CLAIM
         AMOUNT AND EXTENT, VALIDITY AND PRIORITY OF LIENS; (II)
         ESTABLISHING MECHANISM FOR THE DISPOSITION OF ESTATE
     PROPERTY; (III) PROVIDING FOR CARVE-OUT OF LENDER’S LIENS; (IV)
          ESTABLISHING SHARING ARRANGEMENT WITH RESPECT TO
         PROCEEDS OF CERTAIN CLAIMS AGAINST THIRD PARTIES; AND
                     (V) PROVIDING FOR RELATED RELIEF

TO:     THE UNITED STATES TRUSTEE, ALL PARTIES THAT HAVE REQUESTED
        NOTICE IN THE DEBTOR’S CASE, AND ALL PARTIES ENTITLED TO
        NOTICE UNDER FED. R. BANKR. P. 2002:

       PLEASE TAKE NOTICE that a hearing will be held on November 30, 2020 at 3:00
p.m. (prevailing Eastern Time) (the “Hearing”) before the Honorable Martin Glenn, United
States Bankruptcy Judge for the Southern District of New York, at the United States Bankruptcy
Court, Southern District of New York (the “Bankruptcy Court”), One Bowling Green, New York,
New York 10004, to consider the Chapter 7 Trustee’s Motion for Entry of Order Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, 364, 502, 506 and 507 and Fed. R. Bankr. P. 4001(a)(1) and (d),
and 9019, Approving Stipulation By and Between Yann Geron, Chapter 7 Trustee, and Secured
Lender Harlem Multifamily LLC: (I) Fixing Claim Amount and Extent, Validity and Priority of

                                                         1
20-11812-mg            Doc 26       Filed 11/04/20 Entered 11/04/20 13:53:26                     Main Document
                                                 Pg 2 of 6



Liens; (II) Establishing Mechanism for the Disposition of Estate Property; (III) Providing for
Carve-Out of Lender’s Liens; (IV) Establishing Sharing Arrangement with Respect to Proceeds of
Certain Claims Against Third Parties; and (V) Providing for Related Relief (the “Motion”).

        PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court, in order to protect
public health, and in recognition of the national emergency that was declared by the President of
the United States on March 13, 2020, entered General Order M-543 on March 20, 2020. Pursuant
to General Order M-543, until further notice, all hearings scheduled to be held in the Manhattan
Division of the Bankruptcy Court will be conducted telephonically. All attorneys, witnesses and
parties wishing to appear at, or attend, a telephonic hearing or conference must refer to the
Bankruptcy Judge’s guidelines for telephonic appearances and make arrangements with Court
Solutions LLC at https://www.court-solutions.com/.

       PLEASE TAKE FURTHER NOTICE that the Stipulation 1 contains the following salient
provisions: 2

            Compromise and Allowance of the Lender’s Liens and Claims. The Lender’s claim
             under the Loan Documents is settled, fixed, liquidated and allowed in the sum of
             $11,000,000.00, as of August 31, 2020, plus all interest at the Default Rate accruing on
             and after September 1, 2020, plus any and all additional amounts (collectively, the
             “Claim Additions”) for fees, costs, expenses (including, without limitation, attorneys’
             fees and expenses), protective advances (including any “Lender Advances”, as defined
             below) incurred or accruing on or after September 1, 2020, or chargeable after
             September 1, 2020 with respect thereto (such aggregate amount is hereinafter referred
             to as the “Allowed Claim”). Claim Additions, other than for protective advances and
             Lender Advances, will only be allowed if the Real Property is sold for greater than the
             principal amount of the Lender’s claim of $11,000,000.00. For the avoidance of doubt,
             the amount of all protective advances and Lender Advances shall automatically be
             added to the amount of, and be part of, the Allowed Claim. Stipulation, ¶3(a)-(c).

            Replacement Liens and Administrative Claim. The Lender is granted the additional
             protection of replacement liens and a priority administrative expense claim with respect
             to the estate’s property and property acquired after the Petition Date. Stipulation, ¶3(d)-
             (e).

            Management and Sale of the Real Property. The Trustee will proceed expeditiously
             with the marketing and sale of the Real Property (the “Sale”), pursuant to Section 363
             of the Bankruptcy Code, in the manner that the Trustee and the Lender agree will
             maximize the value of the Real Property and liquidate the Real Property as quickly as

1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

2
 For ease of reference, the Trustee has included a summary of the terms of the Stipulation here. Parties are encouraged
to review the Stipulation in its entirety and not to rely on the summary set forth herein. To the extent there is any
express or implied conflict between the terms of the Stipulation and the description contained herein, the terms of the
Stipulation shall control.

                                                           2
20-11812-mg    Doc 26     Filed 11/04/20 Entered 11/04/20 13:53:26            Main Document
                                       Pg 3 of 6



        possible. The marketing plan, the method and terms of sale, and the mechanics of the
        auction will be subject to the Lender’s consent and this Court’s approval. The Trustee
        will seek the Court’s approval of his management of the Real Property pending the Sale
        pursuant to Section 721 of the Bankruptcy Code. Stipulation, ¶¶4 & 7(a). Subject to
        the Court’s approval, the Trustee will retain Commercial Realty Resolutions (the
        “Manager”) to manage the Real Property and collect Rents until consummation of the
        Sale. The Manager will be paid a pre-approved compensation and management fees
        (the “Management Fee”) from the Rents actually collected by the Manager.
        Stipulation, ¶6.

      Retention of Brokers. Subject to the Court’s approval, the Trustee will retain Maltz
       Auctions Inc. and Cushman & Wakefield (collectively the “Brokers”) to market and
       sell the Real Property as co-brokers. The Brokers will be entitled to compensation and
       reimbursement of expenses, of no greater than (i) a buyer’s premium of four (4%)
       percent of the amount of the successful bid at an auction of the Real Property, if the
       Real Property is sold to a person that is not the Lender (or any designee or assignee
       thereof), or (ii) a commission of one (1%) of the amount of the successful bid at an
       auction of the Real Property solely if the Lender who is the party to this Stipulation (or
       any designee or assignee thereof, provided such designee or assignee is affiliated with
       the Lender, and is not an unrelated third party) acquires the Real Property by a Lender
       Bid (as defined below). Stipulation, ¶5.

      Budget for Management of Real Property. The Trustee will create and propose to the
       Lender a budget (the “Budget”) to operate the Real Property. A budget that has been
       approved in writing by the Lender is referred to as an “Approved Budget”. Any non-
       emergency operating expenses of more than $5,000 shall require prior written approval
       by the Lender prior to incurrence and payment by the Manager. Any disagreement
       regarding the Budget or payment of any operating expenses contemplated in the
       Budget, will be submitted to the Court for resolution. All rental income from the
       operation of the Real Property will be deposited into a separate account and shall be
       subject to the Lender’s collateral and subject to a replacement lien. In the event the
       rents are insufficient to pay an expense from an Approved Budget or any other expense
       that the Trustee requests to pay in order to sell or preserve the value of the Real
       Property, then in the Lender’s sole and absolute discretion the Lender may pay such
       item directly (or may advance the Trustee the funds to pay such item) any such
       expenses paid or advanced by the Lender shall be deemed to be a necessary protective
       advance pursuant to the Loan Documents (each a “Lender Advance”). Lender
       Advances shall accrue interest at the Default Rate. Stipulation, ¶7(b)-(d).

      Carve-Out of Lender’s Liens. The Lender’s liens, claims and security interests in the
       Real Property shall be subject to a carve-out (the “Carve-Out”) for (a) the amounts due
       the Brokers, (b) the amounts due the Manager, and (c) reasonable commissions, fees
       and expenses of the Trustee pursuant to Section 326 of the Bankruptcy Code (“Allowed
       Trustee Fees”), plus the reasonable fees and expenses actually incurred and approved
       by the Court (collectively, “Allowed Professional Fees”) by the Trustee’s attorneys and
       accountants (collectively, the “Professionals”), in a cumulative, aggregate sum for both
       the Trustee and all Professionals not to exceed $350,000 (“Professional Fee Carve

                                              3
20-11812-mg          Doc 26       Filed 11/04/20 Entered 11/04/20 13:53:26                      Main Document
                                               Pg 4 of 6



             Out”). Stipulation, ¶8. The Carve-Out cannot be used for most actions or activities that
             are adverse to the Lender. Stipulation, ¶¶9-13. The Trustee waives the right to seek
             further carve-outs or surcharges against the Lender’s collateral. Stipulation, ¶19.

          Guaranteed Carve-Out for Other Creditors. A pot of $100,000 (the “Estate Pot”) shall
           be created from the proceeds of the Sale, which can be enhanced by any portion of the
           Professional Fee Carve Out not utilized by the Trustee and his Professionals. The
           Estate Pot shall be used exclusively to pay creditors other than the Lender, unless all
           such creditors have been paid in full.

          Lender Credit Bid. The Lender is permitted to credit bid (a “Credit Bid”) up to the full
           amount of the Allowed Claim. Stipulation, ¶15(a). If the Lender is the successful bidder
           at the Auction, and such bid does not have a cash component of $5,100,000, then at a
           closing on the sale of the Real Property, then the Lender’s bid will be modified to
           include a $5,000,000 cash component. Stipulation, ¶15(b).

          Payment of the Lender’s Allowed Claim. No later than one (1) business day following
           the Trustee’s receipt of any proceeds of sale of the Real Property (collectively, the
           “Sale Proceeds”), the Trustee shall initiate a wire transfer to the Lender (pursuant to
           such wire instructions as the Lender shall provide to the Trustee) in an amount equal to
           the gross amount of all the Sale Proceeds, plus all Rents collected and then held by the
           Trustee or the Manager with respect to the Real Property subject to the Sale, less (i) the
           amount of a 1% Brokers’ commission (but only if the Lender or its designee or
           assignee, provided such designee or assignee is affiliated with the Lender, and is not a
           related third party, is the successful bidder at the Sale) or a 4% Brokers’ commission
           (but only if the entity submitting the credit bid is an assignee of the Lender that is not
           affiliated with the Lender), (ii) any then unpaid Management Fee owed as of the date
           of the closing of the Sale, and (iii) the sum of $450,000 (such amount to be paid to the
           Lender being referred to herein as the “Lender Payment”). 3 Stipulation, ¶16(a).

          Lender’s Deficiency Claim. In the event that the Sale Proceeds from all Sales are not
           sufficient to pay the Lender’s Allowed Claim in full, then the Lender shall
           automatically have a deficiency claim (the “Deficiency Claim”) under the Loan
           Documents in the amount equal to the sum of: (i) the Allowed Claim on the date of
           receipt of the Lender Payment; plus (ii) any Claim Additions; plus (iii) the amount of
           the cash component of a Credit Bid; less (iv) the amount of the Lender Payment; less
           (but if and only if the Lender is the purchaser of the Real Property under a Credit Bid)
           (v) (A) if the cash component of the Credit Bid was paid to the Trustee, the amount of
           the Resulting Credit Bid (as defined in the Stipulation), or (B) if no cash component of
           the Credit Bid was paid to the Trustee, the amount of the actual Credit Bid. Stipulation,
           ¶16(b).



3
  The Trustee has explained to the Lender the United States Trustee’s general limitations on the use of wire transfers
pursuant to Section 5(F)(2) of the United States Trustee’s Handbook for Chapter 7 Trustee, effective October 1, 2012,
and requested to make this payment by estate check. The Lender insisted that the payment be made by wire and that
it was a material condition to entry into this Stipulation.

                                                          4
20-11812-mg       Doc 26     Filed 11/04/20 Entered 11/04/20 13:53:26           Main Document
                                          Pg 5 of 6



        Sharing of Proceeds of Claims Against Daniel Reifer. Stanley Reifer has identified a
         number of potential avoidance and other claims against Daniel Reifer in Stanley’s
         Misconduct Action. To the extent that the Trustee pursues those claims, or any other
         claims owned by the Debtor or the Estate against Daniel Reifer, the DRR Trust, RMC
         Equities and/or any other affiliate, relative, successor, transferee or assignee of any of
         the foregoing (all of the foregoing being collectively the “Daniel Reifer Related
         Persons”) then the Lender shall be entitled to eighty (80%) percent of the net proceeds
         of the recovery on those claims after payment of all reasonable and allowed
         professional fees and expenses of the Trustee and Trustee commissions, in each case
         directly associated with the recovery on those claims against the Daniel Reifer Related
         Persons, up to the amount of the Deficiency Claim. To the extent that the Lender
         pursues its Deficiency Claim against Daniel Reifer or any of the other Daniel Reifer
         Related Persons, then the Trustee shall be entitled to fifteen (15%) percent of the net
         proceeds of the recovery on those claims after payment of all fees and expenses,
         including, without limitation, all attorneys’ fees and expenses, of the Lender associated
         with the prosecution and/or recovery on such claims against Daniel Reifer or the other
         Daniel Reifer Related Persons. Stipulation, ¶18.

        Continuation of the State Court Action. The automatic stay is modified to permit the
         continuation of the State Court Action, except with respect to the prosecution of claims
         against the Debtor or its estate by any party other than the Lender. Stipulation, ¶¶20-
         21.

       PLEASE TAKE FURTHER NOTICE that the Motion has been filed electronically with
the Clerk of the Bankruptcy Court and may be reviewed by all registered users of the Bankruptcy
Court’s website at www.nysb.uscourts.gov. Copies may also be obtained by contacting the
Trustee’s counsel, Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th
Floor, New York, New York 10017, Attn: Kathleen Aiello, Esq. (kaiello@klestadt.com).

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the
Motion must be (a) in writing, (b) conform to the Federal Rules of Bankruptcy Procedure, the
Local Bankruptcy Rules for the Southern District of New York, (c) filed with the Bankruptcy
Court, registered users of the Bankruptcy Court’s case filing system must file electronically and
all other parties in interest must file a on a disc (preferably in Portable Document Format (PDF),
WordPerfect, or any other Windows’ based word-processing format), and (d) served upon (i)
Klestadt Winters Jureller Southard & Stevens, LLP, Attorneys for the Chapter 7 Trustee of Eight-
115 Associates, LLC, 200 West 41st Street, 17th Floor, New York, New York 10036-7203, Attn:
Fred Stevens and Kathleen Aiello; and (ii) the Office of the United States Trustee for the Southern
District of New York, U.S. Federal Office Building, 201 Varick Street, Room 1006, New York,
New York 10014, Attn: Susan Arbeit, so as to be actually received on or before 5:00 p.m.
(prevailing Eastern Time) on November 23, 2020.




                                                5
20-11812-mg      Doc 26     Filed 11/04/20 Entered 11/04/20 13:53:26          Main Document
                                         Pg 6 of 6



       PLEASE TAKE FURTHER NOTICE that the Hearing may be adjourned from time to
time without notice to any creditor or other party in interest other than by announcement of the
adjourned date in open court at the Hearing.

       PLEASE TAKE FURTHER NOTICE that if no objections are timely filed and served,
the Bankruptcy Court may “So-Order” the Stipulation without further notice or hearing.

Dated:   New York, New York
         November 3, 2020
                                                   KLESTADT WINTERS JURELLER
                                                   SOUTHARD & STEVENS, LLP


                                           By: /s/ Fred Stevens
                                               Fred Stevens
                                               Kathleen M. Aiello
                                               200 West 41st Street, 17th Floor
                                               New York, New York 10036
                                               Tel: (212) 972-3000
                                               Fax: (212) 972-2245
                                               Email: fstevens@klestadt.com
                                                       kaiello@klestadt.com

                                                   Counsel to Yann Geron, Chapter 7 Trustee




                                               6
